t c no united_states tax_court g m trading corporation petitioner v commissioner of internal revenue respondent docket no filed date on reconsideration we decline to alter any of the findings_of_fact or conclusions of law set forth in our prior opinion pincite_tc_59 supplemental findings_of_fact and conclusions of law made held we adhere to our prior holding that petitioner is to be treated as having realized a taxable gain on the exchange of u s dollar-denominated mexican government debt for mexican pesos we also adhere to our prior findings and conclusions regarding the value of the pesos received and the amount of gain realized this opinion supplements our prior opinion 103_tc_59 r james curphy for petitioner t richard sealy iii for respondent supplemental opinion swift judge this matter is before us on reconsideration of our opinion pincite_tc_59 in which we concluded that petitioner realized a taxable gain in connection with a mexican debt-equity-swap transaction on date we granted petitioner's motion for reconsideration and we requested that petitioner and respondent file briefs on the points raised in petitioner's motion for reconsideration we also allowed amici briefs to be filed by chrysler corp and by harold l adrion on reconsideration petitioners and the amici curiae make three primary arguments that the value of the mexican pesos that were received by petitioner or by procesos petitioner's mexican subsidiary_corporation did not exceed petitioner's u s dollar cost of participating in the transaction and that petitioner therefore realized no gain on the transaction that the transaction should not be viewed as a taxable_exchange because petitioner could not legally own an interest in the u s dollar-denominated debt of the mexican government and that if gain was realized over petitioner's cost of participating in the transaction such gain should be regarded briefs amici curiae were filed by james p fuller kenneth b clark and jennifer l fuller as attorneys for chrysler corp and by harold l adrion under sec_118 as a nontaxable capital_contribution by the mexican government to petitioner or to procesos we have considered the arguments and voluminous material submitted by petitioner by the amici curiae and by respondent we however remain convinced as to the correctness of our prior findings and opinion accordingly we decline to alter any of the findings_of_fact or conclusions of law set forth in our prior opinion our prior opinion explained the general nature of the mexican debt-equity-swap transaction that is at issue in this case and we will not repeat that explanation we however do make herein a number of supplemental findings_of_fact and conclusions of law and we provide additional explanation for our opinion as set forth below for convenience we combine our supplemental findings_of_fact and conclusions of law all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure value of mexican pesos it is argued by petitioner and by the amici curiae that the fair_market_value of the mexican pesos that petitioner or procesos as petitioner's designee received to construct and to operate a lambskin processing plant in mexico should be presumed to be equal to or measured by petitioner's usdollar_figure cost of participating in the transaction we disagree we continue to believe that the fair_market_value of the mexican pesos should be governed by the fair market usdollar_figure mexdollar_figureexchange rate that existed on date in order to participate in this transaction and to receive mexdollar_figure to invest in mexico petitioner incurred not only a hard currency cost of usdollar_figure but petitioner also -- agreed to transfer to the mexican government for cancellation the usdollar_figure-denominated debt that petitioner purchased from the nmb nederlandsche middenstandsbank n v bank nmb bank agreed to invest in mexico all of the mexican pesos that were received and agreed to provide jobs for mexican nationals at the lambskin processing plant to be constructed in mexico even though these three additional elements did not have an immediate hard currency cost to petitioner and did not increase petitioner's tax basis or tax cost in the transaction such additional elements provided by petitioner to the mexican government represented valuable and material aspects of the transaction and should not be ignored if we are to properly value the currency consideration received by petitioner namely the mexdollar_figure petitioner's argument and that of the amici curiae that the mexican pesos are presumed equal to petitioner's usdollar_figure currency cost of participating in this transaction ignores the value of these significant additional elements provided by petitioner petitioner's purchase of the usdollar_figure mexican government debt and petitioner's transfer of this debt to the mexican government for cancellation without the mexican government spending any u s dollars constituted a primary purpose of this transaction if the financial interests of the mexican government would have been just as well-served as the amici curiae apparently contend by the mexican government itself purchasing for usdollar_figure the usdollar_figure mexican government debt and then canceling that debt perhaps the transaction could have been so structured to the contrary however the transaction was structured so that the usdollar_figure mexican government debt would be canceled without the mexican government using any of its limited supply of u s dollars and also without any of the mexican pesos that were used in the transaction leaving mexico from the standpoint of both petitioner and the mexican government these two features or benefits of the transaction made possible by the additional elements provided by petitioner as described above shape the form and substance of the transaction before us we therefore believe that it would be artificial to presume as petitioner and the amici curiae would have us do that the value of the mexdollar_figure the currency consideration received by petitioner or by procesos as petitioner's designee for participating in this transaction equals petitioner's usdollar_figure cost of purchasing the usdollar_figure mexican government debt and transferring the debt to the mexican government this argument ignores that in reality the mexican government acquired from petitioner not only the surrender of the debt but also the additional three elements identified above respondent in her brief accurately describes petitioner's taxable gain from engaging in this transaction as follows in a traditional private market transaction for usdollar_figure petitioner would have obtained no more than mexdollar_figure based on the free-market exchange peso dollar exchange rate at the time of the debt equity_swap which would have allowed it to have acquired land and build a plant worth only usdollar_figure instead using the debt equity_swap petitioner obtained mexdollar_figure for the same amount of money allowing it to build a plant worth usdollar_figure the increase obtained as a result of the swap was mexdollar_figure mexdollar_figure less mexdollar_figure which on the date of the debt equity_swap was equal in value to usdollar_figure mexdollar_figure divided by dollar_figure pesos dollar free-market exchange rate on date of swap which is precisely the amount of gain which respondent contends petitioner realized on the transaction fair_market_value of mexdollar_figure received in exchange for the usdollar_figure face_amount mexican debt usdollar_figure less amount_paid for the debt usdollar_figure less usdollar_figure of transaction costs more broadly if the restricted pesos which petitioner obtained were worth no more than the usdollar_figure which petitioner paid for the debt why then did petitioner even go to the trouble of participating in the debt equity_swap completing the swap involved a good deal of time and expense for petitioner--a detailed application had to be submitted negotiations with relevant mexican government agencies had to be conducted and approvals had to be obtained if what was received as a result of the swap was no more valuable than what could have been obtained outside of it why was it done the answer is obvious --petitioner went to the trouble of participating in the swap because of the added value which it obtained through so doing this added value constitutes a realized gain for federal_income_tax purposes and no provision of the internal revenue laws exempts it from recognition emphasis added respondent's above explanation is consistent with the following summary of the basics of debt-equity-swap transactions viewed from the u s taxpayer's perspective as set forth in an attachment to the brief of chrysler as amicus curiae at its simplest a debt-equity_swap also known as a debt conversion involves the purchase by a firm usually foreign of sovereign debt at a discount in the secondary market from the bank holding it the issuing country then buys back the debt in local currency at close to its face value the firm spends the local currency received in an approved manner within the country usually to finance a fixed equity_investment since the prepayment of the obligation is made at a substantial discount and the local funds are obtained at a much smaller discount firms can realize a significant gain on the spread business international corp debt-equity swaps how to tap an emerging market emphasis added with regard to the value of the mexdollar_figure that was received petitioner and the amici curiae argue strenuously that the court in our prior opinion improperly considered subjective factors to minimize the effect of certain restrictions on the use of the mexican pesos and that such subjective factors are not properly considered in the hypothetical willing buyer willing seller scenario that typically governs a determination of fair_market_value we disagree the fact that petitioner and procesos entered into the transaction for the very purpose of obtaining mexican pesos to construct and to operate a lambskin processing plant in mexico is an undisputed fact of this transaction there is nothing subjective about this fact other than that it relates generally to the undisputed intent of representatives of petitioner and of procesos this fact and the requirements relating to the use of the pesos reflect the transaction negotiated and bargained for by the parties -- by petitioner by procesos and by the mexican government in the present case where petitioner negotiated for a principal_amount of a recognized currency in order to invest that currency in a specific project we do not believe that the terms requirements and limitations set forth in the final negotiated agreement regarding use of the currency which simply reflect and conform to the original and continuing purpose and objective of the transaction -- namely to invest the currency in a specific project should be regarded as restricting or discounting the fair_market_value of the currency that is then made available under the agreement the restrictions relating to petitioner's and to procesos' access and use of the mexican pesos and to certain class b stock in procesos were consistent with the overall purpose and objective of each party to the transaction they were consistent with the business objectives of each party in our judgment as we stated in our prior opinion they were not significantly different from restrictions commonly placed by financial institutions on loan proceeds and on startup companies in disbursing loan proceeds relating to construction loans or project financing petitioner and the amici curiae cite numerous cases in support of their argument that a fair market valuation of property generally should not take into account subjective factors such as the intended use of the property properly read however the cases cited do not stand for the proposition that all subjective elements in a transaction such as the intent of the parties and the purpose for the transaction should be disregarded in determining fair_market_value rather the cases cited stand for the limited proposition that blatantly self- serving subjective testimony and evidence offered in an attempt after the fact to revalue a transaction contrary to its recognized market_value will be rejected in 88_tc_523 because of alleged subjective circumstances that compelled the taxpayers to accept goods and services at prices higher than they would otherwise pay the taxpayers attempted to value the goods and services at less than the recognized market_value therefor the court in rooney rejected this argument stating that petitioners may not adjust the acknowledged retail price of the goods and services received merely because they decide among themselves that such goods and services were overpriced id pincite accord 88_tc_1282 the taxpayer's argument in 315_f2d_542 9th cir perhaps best reflects petitioner’s argument in this regard in koons an employer paid moving_expenses of the taxpayer the taxpayer conceded that the value of the moving services was includable in his gross_income but attempted to value the services at less than the employer’s cost the taxpayer speculated that he personally could have paid less to move himself than his employer had paid that the services received were therefore worth less to him and that he should not have to report the services at their recognized value the court rejected this argument because the taxpayer had no obligation to accept these moving services he did accept them this being a part of the bargain with his employer and the services were in fact rendered and were paid for by his employer at the fair_market_value id pincite a superficial reading of 7_tc_12 may appear to support petitioner’s position therein however south african pound sec_1 received as a gift were subject_to preexisting limitations on their removal from south africa the taxpayer had no control_over these restrictions the restrictions were not the product of negotiations and bargaining by the parties and the court found that the fair_market_value of the south african pounds received as a gift should be discounted to reflect the preexisting restrictions the present case is somewhat analogous to cases involving the valuation of stock includable in a gross_estate where the stock on the date of decedent's death is subject_to a restrictive stock purchase agreement at a specified price typically in such cases the taxpayers argue in light of the preexisting restrictions that are applicable to the stock for a south african currency is now measured in rands valuation consistent with the price specified in the stock purchase agreement see eg estate of gloeckner v commissioner tcmemo_1996_148 estate of lauder v commissioner tcmemo_1992_736 in the instant case in effect petitioner taking into account the so-called restrictions and other characteristics of the mexican pesos to be received and the mexican government taking into account its u s dollar-denominated debt to be canceled and the perceived economic benefit to be received in mexico from construction of a new plant negotiated for and agreed to the transfer and receipt of a specified amount of mexican pesos ie they agreed to a stated price in the form of a recognized monetary currency but petitioner and the amici curiae contrary to the typical case involving restrictive stock purchase agreements where the taxpayer is seeking to adhere to the price specified in the agreement now seek to disavow the stated mexican peso price that was agreed to and that is specified in the agreement namely mexdollar_figure with regard to the transaction before us it is noteworthy that during the year at issue broad mexican government restrictions applied generally to investments by u s companies in mexico properly viewed the debt-equity-swap transaction before us and the so-called restrictions placed on the pesos received may be regarded as the opening up of a business see law to promote mexican investment and regulate foreign investment as explained in business international corp debt-equity swaps how to tap an emerging market which foreign law we take notice of under rule opportunity for petitioner in mexico ie as a reduction in or elimination of restrictions that otherwise would have prohibited petitioner's investment in mexico viewed in this light the big_number bargained-for mexican pesos received in this transaction may be regarded in some respects as more valuable to petitioner than pesos that petitioner could have obtained on the open market because there were attached to these pesos special pre-approved business opportunities for petitioner in mexico and because the pesos carried with them an interest rate that protected petitioner from risks associated with inflation in mexico and with fluctuations in the usdollar_figure mexdollar_figureexchange rate the so-called restrictions attached to the pesos involved in this transaction therefore in this respect served as enhancements to the value of the pesos ownership of usdollar_figure mexican government debt petitioner and the amici curiae argue that only banks could legally own the usdollar_figure mexican government debt and that petitioner therefore should not be treated as having acquired the debt and as having transferred the debt to petitioner petitioner and the amici curiae also argue that if petitioner is to be regarded as having acquired the debt petitioner's interest therein should be treated as so fleeting and momentary that it should be disregarded respondent acknowledges provisions of the restructure agreement that place some limitations on assignment of mexican government debt but respondent notes that none of these provisions applies to a transfer or assignment of the debt nor to the transfer or assignment of a participation therein by a bank domiciled in the united_states respondent also notes that under new york case law any prohibition on assignment must be express the vague limitations on transferability of mexican government debt on which petitioner relies are largely meaningless in this case under the debt participation and capitalization agreement and the restructure agreement the mexican government expressly consented to the transfer of its usdollar_figure debt or of a participation therein to petitioner the mexican government thereby is to be regarded as having waived whatever restrictions generally would have applied to such a transfer of mexican government debt to petitioner arguments as to petitioner's alleged lack of an ownership_interest in the debt are clearly erroneous and are rejected similarly the argument must be rejected that any ownership_interest or participation of petitioner in the debt occurred for such a momentary period of time that such interest or participation should be disregarded it was petitioner's provision of the usdollar_figure that caused the nmb bank to relinquish the usdollar_figure mexican government debt -- hardly an economic fact that we can ignore it does appear that another new york-based bank did act as a mere agent in the debt-equity-swap transaction before us that bank’s mere agency role has been ignored for purposes of the substance of the transaction petitioner’s substantial economic role in the transaction however will not be disregarded capital_contribution of alleged excess value petitioner and the amici curiae argue that any value petitioner may have realized over its usdollar_figure hard dollar cost of participating in the transaction referred to by petitioner as excess value should be treated under sec_118 as a nontaxable capital_contribution by the mexican government to petitioner or to procesos petitioner's argument oversimplifies and neglects important facts relating to the nature of this transaction and to the consideration paid and received by petitioner on the one hand and by the mexican government on the other petitioner did not transfer usdollar_figure to the mexican government rather petitioner provided those u s dollars to a commercial bank in exchange for u s dollar-denominated debt of the mexican government with a face_amount of usdollar_figure petitioner then exchanged not the usdollar_figure in cash but the usdollar_figure mexican government debt for mexdollar_figure as a further significant element of the transaction petitioner was also given mexican governmental permission to construct a lambskin processing plant in mexico and petitioner was provided pesos at a very favorable exchange rate the mexican government was relieved of its usdollar_figure debt without using its limited supply of u s dollars and it obtained a commitment that the mexican pesos it provided would stay in mexico on these facts it is clear that the mexican government as a result of and in return for its participation in this transaction and for the excess value it provided received direct specific and significant economic benefits that related primarily to its perilous foreign exchange position as we said in 51_tc_500 affd 426_f2d_417 6th cir tax- free capital_contribution treatment under sec_118 is available where the only benefit anticipated and received by the governmental entity making the contribution constitutes an indirect civic benefit such as anticipated increased business in 339_us_583 contributions or payments by a governmental entity to assist a taxpayer in financing construction of a factory were not made in exchange for nor accompanied by extinguishment of the governmental entity's million dollar debt obligation perhaps if the mexican government merely had transferred the mexican pesos to procesos in exchange for petitioner's commitment to use the pesos to construct a plant in mexico receipt of the pesos would qualify under sec_118 as a tax- free contribution of capital the mexican government however in the transaction before us did not provide the pesos merely in exchange for a commitment to construct a plant in mexico it also received cancellation of its usdollar_figure debt obligation without using any u s dollars and the pesos that it provided remained in mexico the surrender of the debt constitutes a quid pro quo that taints what otherwise may have qualified under sec_118 as a tax-free contribution of capital petitioner and the amici curiae argue that the court misapplies the step_transaction_doctrine petitioner cites 104_tc_75 to the contrary we believe we have followed the reasoning of that case by taking into account the overall transaction at issue id pincite as we understand it the overriding function of the step_transaction_doctrine is to combine individually meaningless or unnecessary steps into a single transaction see 92_tc_1165 90_tc_171 affd without published opinion 886_f2d_1318 7th cir however a step in a series of transactions or in an overall transaction that has a discrete business_purpose a discrete economic significance and that appropriately triggers an incident of federal taxation is not to be disregarded further the simultaneous nature of a number of steps does not require all but the first and the last or the start and finish to be ignored for federal_income_tax purposes tandy corp v commissioner supra pincite step_transaction_doctrine is not appropriate in every transaction that takes place in one or more steps revrul_79_250 1979_2_cb_156 the substance of each of a series of steps will be recognized if each such step demonstrates independent economic significance is not subject_to attack as a sham and was undertaken for valid business purposes mertens law of federal income_taxation sec_43 rev under the facts of this case the step_transaction_doctrine does not require the court to disregard the gain realized by petitioner upon receipt of the pesos petitioner and the amici curiae make a number of additional arguments we find them to be without merit also the amici curiae seek to raise a number of new issues not raised in the petition in this case we decline to address issues not raised in the pleadings and not properly before us for the reasons stated we decline to alter the result reached in our opinion reported pincite_tc_59 decision will be entered under rule
